EXHIBIT 10.1



 
MICROCHIP TECHNOLOGY INCORPORATED
 
2004 EQUITY INCENTIVE PLAN
 
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
 


Unless otherwise defined herein, the terms used in this Notice of Grant of
Restricted Stock Units (“Grant Notice”) shall have the same meanings as those
defined in the 2004 Equity Incentive Plan (the “Plan”).
 
   
       Grantee:
____________________


You have been granted an Award of Restricted Stock Units (“RSUs”) subject to and
in accordance with the express terms and conditions of the Plan and the
Restricted Stock Unit Agreement, including the appendix for your country, if any
(“Appendix” and together with the Restricted Stock Unit Agreement, the
“Agreement”) attached hereto as Exhibit A. The Plan and Agreement are
incorporated herein in their entirety.  Each RSU is equivalent to the right to
receive one share of Common Stock of the Company (“Share”) for purposes of
determining the number of Shares subject to this Award.  No Shares will be
issued until the vesting conditions of the Award described below are satisfied
and the restrictions lapse, subject to the terms and conditions set forth in the
Plan and the Agreement.  This Award does not entitle Grantee to any stockholder
rights with respect to the underlying Shares until the vesting conditions of the
Award described below are satisfied, the restrictions lapse and Shares are
issued to him/her.  Additional terms of this Award are as follows:
 
       Grant Number:
____________________
 
       Grant Date:
____________________
 
       Vest Begin Date:
____________________
 
       Vesting Period:
____________________
 
       Purchase Price Per RSU:
$0.00 (USD)
 
       Total Number of RSUs Granted:
____________________
 

 
 
 
Vesting Schedule.  The RSUs vest and all restrictions
lapse «vest_schedule».  All vesting is contingent upon the Grantee’s continual
status as a Service Provider measured from the Grant Date through the applicable
Vest Date.
 
Termination Period.  This Award automatically terminates and Grantee’s rights
are forfeited with respect to any portion of the RSUs unvested on the date
Grantee ceases to be a Service Provider or in the event that Grantee has not
accepted this Grant in accordance with Company procedures 31 days or more prior
to its Vest Begin Date.  In no event shall this Award vest later than the
Vesting Schedule outlined above.
 
Binding Agreements.  By signature of Company's representative below, and
Grantee’s acceptance of this Grant in accordance with Company procedures, the
parties agree that this Grant Notice, the Agreement, and the Plan constitute
Grantee’s entire agreement with respect to this Award and agree to be bound by
the terms therein.  Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan, the Agreement, and/or this Award.  This Award may be
modified by the Company, but in accordance with Section 21(c) of the Plan, it
may not be modified adversely to Grantee’s interest except by means of a writing
signed by the Company and Grantee.  The Company will administer the Plan from
the United States of America. The internal laws of the State of Arizona, United
States of America, but not its choice of law principles, will govern this Award.
 
 
 
MICROCHIP TECHNOLOGY INCORPORATED
 
 
By:
/s/ Steve Sanghi                                                 
 
President and CEO

 



Global (Except France)
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
MICROCHIP TECHNOLOGY INCORPORATED
 
2004 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNITS AGREEMENT
 
1. Grant of Restricted Stock Units.  Microchip Technology Incorporated (the
“Company”) hereby grants to the Grantee named in the Notice of Grant of
Restricted Stock Units (“Grant Notice”) an Award of Restricted Stock Units
(“RSUs”), as set forth in the Grant Notice and subject to the terms and
conditions in this Restricted Stock Unit Agreement, including any appendix for
the Grantee’s country (the “Appendix” and together with the Restricted Stock
Unit Agreement, the “Agreement”) and the Company’s 2004 Equity Incentive Plan
(the “Plan”).  Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Agreement.
 
2. Company's Obligation.  Each RSU represents the right to receive a Share in
accordance with the Vesting Period in the Grant Notice.  Unless and until the
RSUs vest, the Grantee will have no right to receive Shares underlying such
RSUs.  Prior to actual distribution of Shares pursuant to any vested RSUs, such
RSUs will represent an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company.
 
3. Vesting Schedule.  Subject to paragraph 4 of this Agreement, the RSUs awarded
by this Agreement will vest and all restrictions lapse according to the vesting
schedule specified in the Grant Notice.
 
4. Forfeiture upon Termination as a Service Provider.  Notwithstanding any
contrary provision of this Agreement or the Grant Notice, if the Grantee
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited (as
determined in accordance with paragraph 10(i) below) at no cost to the Company.
 
5. Payment after Vesting.  Any RSUs that vest in accordance with paragraph 3 of
this Agreement will be paid to the Grantee (or in the event of the Grantee's
death, to his or her estate) in Shares (unless otherwise determined by the
Administrator and stated in the Appendix), upon satisfaction, as determined by
the Company, of any Tax-Related Items as set forth in paragraph 9 of this
Agreement.  The Shares will be issued to the Grantee as soon as practicable
after the Vesting Date, but in any event, within the period ending on the later
to occur of the date that is two and a half (2 ½) months from the end of (i) the
Grantee’s tax year that includes the applicable Vesting Date, or (ii) the
Company’s tax year that includes the applicable vesting date.
 
6. Payments after Death.  Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate.  Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7. Grant is Not Transferable.  Except to the limited extent provided in
paragraph 6 of this Agreement, RSUs may not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
RSUs, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, the RSUs grant and the
rights and privileges conferred hereby immediately will become null and void.
 
8. Rights as Stockholder.  Neither the Grantee nor any person claiming under or
through the Grantee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
the Grantee’s rights with respect to the RSUs have become vested and
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to the
Grantee or Grantee’s broker or the Shares have been electronically transferred
to Grantee’s account.
 
9. Tax Obligations.  Regardless of any action the Company or the Grantee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Grantee’s participation in the Plan that are legally applicable to the
Grantee (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items is and remains his or her responsibility and
that such liability may exceed the amount actually withheld by the Company or
the Employer.  The Grantee further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant or vesting of the RSUs, the issuance of Shares on the relevant Vesting
Date, the subsequent sale of Shares acquired at vesting of the RSUs, if any, and
the receipt of any dividends; and (2) do not commit and are under no obligation
to structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if the Grantee becomes subject to tax and/or
social security contributions in more than one jurisdiction between the Grant
Date and the date of any relevant taxable, tax and/or social security
contribution withholding event, as applicable, the Grantee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
 
Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Grantee shall pay or make appropriate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items.  In this regard, the Grantee authorizes the Company and/or the Employer,
at their sole discretion, to satisfy the obligations with respect to Tax-Related
Items by one or a combination of the following: (i) withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer; or (ii) withholding from proceeds of the sale of Shares
acquired upon vesting of the RSUs, either through a voluntary sale or through a
mandatory sale arrangement by the Company (on the Grantee’s behalf pursuant to
this authorization); or (iii) withholding in Shares to be issued upon vesting of
the RSUs; or (iv) by requiring direct payment from the Grantee in cash (or its
equivalent). To avoid negative accounting treatment, the Company will withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates.  If the Grantee’s
and/or the Company’s withholding obligations for Tax-Related Items are satisfied
as described in (iii) of this paragraph, the Company will endeavor to sell only
the number of Shares required to satisfy the Grantee’s and/or the Company’s
withholding obligations for Tax-Related Items; however, the Grantee agrees that
the Company may sell more Shares than necessary to satisfy the Tax-Related
Items.  Further, the Grantee will be deemed to have been issued the full number
of Shares subject to the vested RSUs, notwithstanding that a number of Shares is
held back solely for purposes of paying the Tax-Related Items due as a result of
any aspect of the Grantee’s participation in the Plan.  The Grantee hereby
consents to any action reasonably taken by the Company to satisfy his or her
obligations for Tax-Related Items.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
Finally, the Grantee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares at vesting
if the Grantee fails to comply with his or her obligations in connection with
the Tax-Related Items.
 
10. Nature of Grant.  In accepting the RSUs, the Grantee expressly acknowledges,
understands and agrees to the following:
 
(a) The Company is granting the Award under the Plan.  The Plan is established
voluntarily by the Company, is discretionary in nature, and may be modified,
amended, suspended or terminated by the Company at any time;
 
(b) The grant of the Award, future grants of Awards, if any, and benefits and
rights provided under the Plan are voluntary, occasional and at the complete
discretion of the Company and do not constitute regular or periodic
payments.  No grant of Awards will be deemed to create any contractual or other
right to receive future RSU Awards or benefits in lieu of RSUs, whether or not
such a reservation is explicitly stated at the time of such a grant or whether
such Awards have been granted repeatedly in the past.  All decisions with
respect to future RSU Awards, if any, will be at the sole discretion of the
Company;
 
(c) For Grantee’s residing outside the U.S., the RSUs and the Shares subject to
the RSUs are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of the Grantee’s employment contract, if any;
 
(d) For Grantee’s residing outside the U.S., the RSUs and the Shares subject to
the RSUs are not intended to replace any pension rights or compensation;
 
(e) For Grantee’s residing outside the U.S., the RSUs and the Shares subject to
the RSUs are not part of Grantee’s normal or expected salary or compensation for
any purposes, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
vacation, bonuses, long-term service awards, indemnification, pension or
retirement or welfare benefits, or any other payments, benefits or rights of any
kind, and in no event should be considered as compensation for, or relating in
any way to, past services for the Company, the Employer or any Subsidiary;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(f) The RSUs and the Grantee’s participation in the Plan shall not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary;
 
(g) The future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 
(h) No claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU Awards resulting from termination of the Grantee’s
employment by the Company or the Employer (for any reason whatsoever and
regardless of whether in breach of local labor laws) and, in consideration of
the RSU Awards, to which the Grantee otherwise is not entitled, the Grantee
irrevocably agrees never to institute any claim against the Company or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
 
(i) In the event the Grantee’s termination of employment (regardless of whether
in breach of local labor laws), the Grantee’s right to vest in the RSUs under
the Plan, if any, will terminate effective as of the date that the Grantee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the Administrator shall have
the exclusive discretion to determine when the Grantee is no longer actively
employed for purposes of the RSUs;
 
(j) The Company has the right, at any time to amend, suspend or terminate the
Plan.  The Plan will not be deemed to constitute, and will not be construed by
Grantee to constitute, part of the terms and conditions of employment, and that
the Company will not incur any liability of any kind to Grantee as a result of
any change or amendment, or any cancellation, of the Plan at any time.
 
(k) The Grantee's employment with the Employer is not affected at all by any
Award and shall not create a right to further employment with the
Employer.  Accordingly, the terms of the Grantee's employment with the Employer
will be determined from time to time by the Company or the Subsidiary employing
the Grantee (as the case may be), and the Grantee’s participation in the Plan
shall not interfere with the ability of the Employer, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Grantee at
any time for any reason whatsoever, with or without good cause or notice, except
as may be expressly prohibited by the laws of the jurisdiction in which the
Grantee is employed; and
 
(l) The Grantee is voluntarily participating in the Plan.
 
11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares.  The Grantee is hereby advised to consult with his or her own
personal tax, legal, and financial advisors regarding his or her participation
in the Plan before taking any action related to the Plan.
 
 
 
4

--------------------------------------------------------------------------------

 
 
12. Data Privacy.  By entering into this Agreement, and as a condition of the
vesting of the Award, Grantee explicitly and unambiguously consents to the
collection, use, and transfer of personal data, as set forth in this Agreement
and any other grant materials by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary of the Company for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
 
(i) Grantee understands that the Employer, the Company and its Subsidiaries hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, and details of all Awards or
other entitlement to Shares awarded, canceled, exercised, vested, unvested, or
outstanding in Grantee’s favor, for the exclusive purpose of managing and
administering the Plan (“Data”).
 
(ii) Grantee further understands that the Employer, the Company and/or its
Subsidiaries will transfer Data among themselves as necessary for the purposes
of implementation, administration, and management of Grantee’s participation in
the Plan, and that the Employer, the Company and/or its Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan, including the broker
or such other stock plan service provider as may be selected by the
Administrator (“Data Recipients”).
 
(iii) Grantee understands that the Data Recipients may be located in Grantee’s
country or elsewhere, including outside the European Economic Area, and that the
Data Recipient’s country (e.g., the United States) may have different data
privacy laws and protections.  Grantee authorizes the Data Recipients to
receive, possess, use, retain, and transfer Data, in electronic or other form,
for the purposes of implementing, administering, and managing Grantee’s
participation in the Plan.  Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan.
 
(iv) Grantee understands that Grantee may request a list with the names and
addresses of the potential Data Recipients by contacting his/her local human
resources representative.  Grantee further understands that he/she may, at any
time, review the Data, request additional information about the storage and
processing of Data, request that any necessary amendments be made to it, or
withdraw Grantee’s consent herein in writing by contacting the Company.  Grantee
further understands, however, that withdrawing consent may affect Grantee’s
ability to participate in the Plan.  For more information on the consequences of
Grantee’s refusal to consent or withdrawal of consent, Grantee understands that
Grantee may contact his/her local human resources representative.
 
13. Language.  If the Grantee receives this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.
 
 
 
5

--------------------------------------------------------------------------------

 
 
14. Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
 
15. Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Grantee (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company.  The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
 
16. Administrator Authority.  The Administrator has the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application thereof as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested).  All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Grantee, the Company and all other
interested persons.  No member of the Administrator will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Grant Notice or this Agreement.
 
17. Notice Requirement.  Where there is a legal requirement for any notice or
document to be sent to any person by any other person, it shall be considered
sent if an electronic transmission of the relevant information is sent in a form
previously determined as being acceptable to the Administrator.  For the
avoidance of doubt, the Administrator may dispense with the requirement to
tender a certificate on the issuance of Shares under an RSU Award where the
Administrator authorizes any system permitting electronic notification.
 
18. Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at 2355 West Chandler
Boulevard, Chandler AZ 85224, U.S.A. Attn: Stock Administration, or at such
other address as the Company may hereafter designate in writing or
electronically.
 
19. Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an online or electronic system established and maintained by the
Company or a third party designated by the Company.
 
20. Appendix. Notwithstanding any provisions in this Agreement, the RSUs shall
be subject to any special terms and conditions for the Grantee’s country set
forth in the Appendix.  Moreover, if the Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country shall apply to the Grantee, to the extent that the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the
Plan.  The Appendix constitutes part of this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
21. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the RSUs and
on any Shares acquired under this Award, to the extent that the Company
determines it is necessary or advisable to comply with local law or facilitate
the administration of the Plan, and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 
22. Entire Agreement; Governing Law.  The Plan and Grant Notice are incorporated
herein by reference.  The Plan, Grant Notice and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Company and Grantee.  The Company will administer the Plan from the United
States of America.  This Agreement, the Grant Notice and all Awards are governed
by the internal substantive laws, but not the choice of law principles, of the
State of Arizona, United States of America.
 
For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Arizona and agree that such litigation shall be conducted in the courts
of Maricopa County, Arizona, or the federal courts for the United States for the
District of Arizona, where this grant is made and/or to be performed.
 
23. Severability.  The provisions of this Agreement are severable, and, if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions nevertheless shall be binding and
enforceable.
 
By Grantee’s electronic acceptance of the Agreement, Grantee agrees that this
Award is granted under and governed by the terms and conditions of the Plan, the
Grant Notice and this Agreement.  Grantee has reviewed the Plan, the Grant
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan, the Grant Notice and this Agreement.  Grantee
 

 
 
7

--------------------------------------------------------------------------------

 

hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan,
the Grant Notice and this Agreement.


 
 

 
MICROCHIP TECHNOLOGY INCORPORATED
 
 
By  /s/ Steve Sanghi                                                     
Steve Sanghi, President and CEO


 
 
 
 
8

--------------------------------------------------------------------------------

 

APPENDIX


ADDITIONAL TERMS AND CONDITIONS OF THE
MICROCHIP TECHNOLOGY INCORPORATED
2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS AGREEMENT


This Appendix includes additional terms and conditions that govern the RSUs
granted to the Grantee under the Plan if the Grantee resides in one of the
countries listed below.  All capitalized terms used, but not defined herein
shall have the meaning given to such terms in the Plan and/or the Agreement.
 
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working or transfers employment after the RSUs are
granted, the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall be applicable to the Grantee.
 
 
AUSTRALIA
 
RSUs Payable in Shares Only.  Notwithstanding any discretion in the Plan, due to
securities law considerations in Australia, the RSUs will be settled in Shares
only.  The RSUs do not provide any right for the Grantee to receive a cash
payment.
 
 
AUSTRIA
 
There are no country-specific terms and conditions.
 
 
CANADA
 
RSUs Payable in Shares Only.  Notwithstanding any discretion in the Plan, due to
securities law considerations in Canada, the RSUs will be settled in Shares
only.  The RSUs do not provide any right for the Grantee to receive a cash
payment.
 
Termination of Employment.  The following provision replaces paragraph 10(i) of
the Agreement:
 
In the event of termination of the Grantee’s employment, the Grantee’s right to
vest in the RSUs under the Plan, if any, will terminate effective as of the date
that is the earlier of (i) the date on which the Grantee receives a notice of
termination of employment from the Company or the Employer, or (ii) the date on
which the Grantee is no longer employed, regardless of any notice period or
period of pay in lieu of such notice required under local law; the Administrator
shall have the exclusive discretion to determine when the Grantee is no longer
employed for purposes of the RSUs.
 
 
 
9

--------------------------------------------------------------------------------

 
 
The following terms and conditions apply if the Grantee is in Quebec:
 
Authorization to Release and Transfer Necessary Personal Information.  The
following provision supplements paragraph 12 of the Agreement:
 
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  The Grantee further authorizes the Company and/or any Parent or
Subsidiary to disclose and discuss the Plan with their advisors.  The Grantee
further authorizes the Company and any Parent or Subsidiary to record and keep
such information in the Grantee’s employment file.
 
French Language Acknowledgment.  The following provision supplements paragraph
13 of the Agreement:
 
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or directly hereto, be drawn up
in English.
 
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
 
 
CHINA
 
Deposit of Shares and Distribution of Dividends.  Due to exchange control laws
and regulations in the People’s Republic of China (“PRC”), if the Participant is
a PRC national, any Shares acquired at vesting of the RSUs will be deposited in
an account established for Grantee by the Company (the “Account”) with E*Trade
Financial or any successor broker designated by Company, in its sole discretion
(the “Designated Broker”).  Grantee must maintain the Shares issued to Grantee
under the Plan in the Account and must not transfer the Shares to any person,
broker or other account with the Designated Broker or to a brokerage account
outside of the Designated Broker.
 
Any dividends related to Shares acquired under the Plan may, at the Company’s
sole discretion, be deposited into an Account with the Designated Broker, or
re-invested by Company on behalf of the Grantee.
 
Until such time as the Shares acquired at vesting of the RSUs are sold, the
Grantee must maintain the Shares issued to Grantee under the Plan in the Account
and must not transfer the Shares to another account with the Designated Broker
or to a brokerage account outside of the Designated Broker.
 
Forfeiture and Sale upon Termination as a Service Provider.  The following
provision replaces paragraph 4 of the Agreement:
 
(a)           Notwithstanding any contrary provision of this Agreement or the
Grant Notice, if the Grantee terminates service as a Service Provider for any or
no reason prior to vesting, the unvested RSUs awarded by this Agreement will
thereupon be forfeited at no cost to the Company.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           The Grantee must sell all Shares acquired under the Plan on or
before the date of termination as a Service Provider.  Grantee hereby authorizes
Company or the Designated Broker to sell such Shares on behalf of the Grantee
without notice to or consent from the Grantee if Grantee has not sold all Shares
so acquired as of the date of termination of service.  The sale of Shares shall
be carried out within a reasonable time of termination of service as determined
by Company.  The proceeds from such sale, net any Tax-Related Items and broker’s
fees, shall be deposited in Grantee’s bank account in China, or delivered to
Grantee in China through such other means determined by Company, in its
discretion.  Grantee hereby releases and holds harmless Company and any Parent
or Subsidiary, employees and agents (“Indemnitees”) from any loss that Grantee
may incur due to the timing of the sale of Shares by Company and acknowledges
that the Company and the Employer are under no obligation to arrange for the
sale of the Shares at any particular price and are not liable for any
fluctuations in the trading price of the Shares and/or the U.S. dollar exchange
rate.
 
(c)           If Grantee does transfer Shares into an account to which Company
has no visibility, then Grantee will sell all Shares no later than the date of
termination as a Service Provider and provide written evidence of such sale of
Shares to Company within two (2) business days of the date of termination as a
Service Provider.  Such evidence must be in a form acceptable to Company.
 
(d)           Grantee shall defend, hold harmless and indemnify Indemnitees from
any and all penalties, damages, and costs that may be incurred by Indemnitees
arising out of or in connection with Grantee’s failure to comply with these
obligations and any requirements under local exchange control laws applicable to
him/her.
 
Exchange Control Restriction.  The Grantee understands and agrees that, if he or
she is a PRC national, due to exchange control laws and regulations in the PRC,
the Grantee will be required to repatriate immediately to the PRC any cash
proceeds from the sale of the Shares acquired under the Plan.  The Grantee
understands further that, under applicable laws and regulations, such
repatriation may need to be effected through a special foreign exchange account
established by the Company or a Parent or Subsidiary, and the Grantee consents
and agrees that the proceeds from the sale of the Shares may be transferred to
such special account before being delivered to the Grantee.  Moreover, if the
proceeds from the sale of the Shares are converted to local currency, the
Grantee acknowledges that the Company (including its Parent and Subsidiary
corporations) is under no obligation to secure any particular currency
conversion rate and may face delays in converting the proceeds to local currency
due to exchange control restrictions in the PRC.  The Grantee agrees to bear the
risk of any fluctuation in the U.S. dollar/local currency exchange rate between
the date the Grantee realizes U.S. dollar proceeds from his or her participation
in the Plan and the date that the Grantee receives cash proceeds converted to
local currency.  The Grantee also agrees to comply with any other requirements
that may be imposed by the Company in the future to facilitate compliance with
exchange control requirements in the PRC.
 
 
 
11

--------------------------------------------------------------------------------

 
 
DENMARK
 
There are no country-specific terms and conditions.
 
 
GERMANY
 
There are no country-specific terms and conditions.
 
 
HONG KONG
 
Securities Law Warning.  The offer of the RSUs and the Shares subject to the
RSUs do not constitute a public offering of securities under Hong Kong law and
are available only to Employees of the Company or its Subsidiaries participating
in the Plan.  The Grantee should be aware that the contents of this Agreement
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong.  Nor have the documents been reviewed by any
regulatory authority in Hong Kong.  The RSUs are intended only for the personal
use of each Grantee and may not be distributed to any other person.  The Grantee
is advised to exercise caution in relation to this offer.  If the Grantee is in
doubt about any of the contents of this Agreement or the Plan, the Grantee
should obtain independent professional advice.
 
RSUs Payable in Shares Only.  Notwithstanding any discretion in the Plan, the
RSUs will be settled in Shares only.  The RSUs do not provide any right for the
Grantee to receive a cash payment.
 
Sale of Shares.  In the event that the RSUs vest within six months of the date
of grant, the Grantee agrees that he or she will not sell any Shares thus
acquired prior to the six-month anniversary of the date of grant.
 
 
HUNGARY
 
There are no country-specific terms and conditions.
 
 
INDIA
 
Exchange Control Documentation.  The Grantee understands that he or she must
repatriate the sale proceeds upon the sale of Shares acquired under the Plan to
India and convert the proceeds into local currency within 90 days of
receipt.  The Grantee will receive a foreign inward remittance certificate
(“FIRC”) from the bank where the foreign currency is deposited.  The Grantee
should retain the FIRC as evidence of the repatriation of funds in the event
that the Reserve Bank of India, the Employer or the Company requests proof of
repatriation.
 

 
 
12

--------------------------------------------------------------------------------

 

 
IRELAND
 
 
There are no country-specific terms and conditions.
 
 
ITALY
 
Data Privacy Notice.  The following provision replaces paragraph 12 of the
Agreement:
 
The Grantee hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of the Grantee’s personal
data as described in this provision of this Appendix by and among, as
applicable, the Employer, the Company and any Parent and/or Subsidiary for the
exclusive purpose of implementing, administering, and managing the Grantee’s
participation in the Plan.
 
The Grantee understands that the Employer, the Company and any Parent and/or
Subsidiary may hold certain personal information about the Grantee, including,
without limitation, the Grantee’s name, home address and telephone number, date
of birth, social insurance or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or a Parent or
Subsidiary, details of all RSUs, or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the exclusive purpose of implementing, managing, and administering the Plan
(“Data”).
 
The Grantee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Grantee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Grantee’s ability to participate in the
Plan.  The Controller of personal data processing is Microchip Technology
Incorporated at 2355 West Chandler Boulevard, Chandler, AZ 85224, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Microchip Technology SRL with registered offices at Via Pablo Picasso 41, 20025
Legnano (MI) Italy.
 
The Grantee understands that Data will not be publicized, but it may be
transferred to E*Trade Financial (or one of its affiliates) or such other stock
plan service provider as may be selected by the Company in the future (any such
entity, “Broker”), or other third parties involved in the management and
administration of the Plan.  The Grantee understands that Data may also be
transferred to the independent registered public accounting firm engaged by the
Company.  The Grantee further understands that the Company and/or any Parent
and/or Subsidiary will transfer Data among themselves as necessary for the
purpose of implementing, administering, and managing the Grantee’s participation
in the Plan, and that the Company or a Subsidiary may each further transfer Data
to third parties assisting the Company in the implementation, administration,
and management of the Plan, including any requisite transfer of Data to the
Broker or other third party with whom the Grantee may elect to deposit any
Shares acquired at vesting of the RSUs.  Such recipients may receive, possess,
use, retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing the Grantee’s participation in the
Plan.  The Grantee understands that these recipients may be located in or
outside the European Economic Area, such as in the United States or
elsewhere.  Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.
 
 
 
13

--------------------------------------------------------------------------------

 
 
The Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
 
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Grantee’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  The Grantee understands that, pursuant to paragraph 7 of the Legislative
Decree no. 196/2003, the Grantee has the right to, without limitation, access,
delete, update, correct, or terminate, for legitimate reason, the Data
processing.
 
Furthermore, the Grantee is aware that Data will not be used for
direct-marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Grantee’s local human
resources representative.
 
Grant Terms Acknowledgment.  By accepting the RSUs, the Grantee acknowledges
having received and reviewed the Plan and the Agreement, including this
Appendix, in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement, including this Appendix.
 
The Grantee further acknowledges having read and specifically approves the
following paragraphs of the Agreement: paragraph 9 (“Tax Obligations”),
paragraph 10 (“Nature of Grant”), paragraph 13 (“Language”), paragraph 22
(“Entire Agreement; Governing Law”), and the “Data Privacy Notice” provision set
forth above in this Appendix.
 
 
JAPAN
 
There are no country-specific terms and conditions.
 
 
KOREA
 
There are no country-specific terms and conditions.
 
 
MALAYSIA
 
There are no country-specific terms and conditions.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
MEXICO
 
No Entitlement or Claims for Compensation.  These provisions supplement
paragraph 10 of the Agreement:
 
Modification.  By accepting the RSUs, the Grantee understands and agrees that
any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
 
Policy Statement.  The Award of RSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
 
The Company, with registered offices at 2355 West Chandler Boulevard, Chandler,
AZ 85224, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between the Grantee and the Company since
the Grantee is participating in the Plan on a wholly commercial basis and the
sole employer is Microchip Technology Mexico, S.DE R.L. DE C. V. nor does it
establish any rights between the Grantee and the Employer.
 
Plan Document Acknowledgment.  By accepting the RSUs, the Grantee acknowledges
that he/she has received copies of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.
 
In addition, by accepting the Agreement, the Grantee further acknowledges that
the Grantee has read and specifically and expressly approve the terms and
conditions in paragraph 10 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and any Parent or Subsidiary are not responsible
for any decrease in the value of the Shares underlying the RSUs.
 
Finally, the Grantee hereby declares that he/she does not reserve any action or
right to bring any claim against the Company for any compensation or damages as
a result of the Grantee’s participation in the Plan and therefore grant a full
and broad release to the Employer, the Company and any Parent or Subsidiary with
respect to any claim that may arise under the Plan.
 
Spanish Translation
 
Reconocimiento de la Ley Laboral.  Estas disposiciones complementan el apartado
10 del Acuerdo:
 
Modification.  Al aceptar las Unidades de Acción Restringida, usted reconoce y
acuerda que cualquier modificación del Plan o su terminación no constituye un
cambio o desmejora de los términos y condiciones de empleo.
 
 
 
15

--------------------------------------------------------------------------------

 
 
Declaración de Política.  El Otorgamiento de Unidades de Acción Restringida de
la Compañía en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.
 
La Compañía, con oficinas registradas ubicadas en 2355 West Chandler Boulevard,
Chandler, AZ 85224, U.S.A., es la única responsable de la administración del
Plan y de la participación en el mismo y la adquisición de Acciones no establece
de forma alguna una relación de trabajo entre usted y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es
Microchip Technology Mexico, S.DE R.L. DE C. V. en caso de ser aplicable, así
como tampoco establece ningún derecho entre la persona que tenga el derecho a
optar y el Empleador.
 
Reconocimiento del Documento del Plan.  Al aceptar el Otorgamiento de las
Unidades de Acción Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.
 
Adicionalmente, al firmar el Acuerdo, reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en la Renuncia
de Derecho o Reclamo por Compensación, apartado 10 del Acuerdo, en el cual se
encuentra claramente descrito y establecido lo siguiente: (i) la participación
en el Plan no constituye un derecho adquirido; (ii) el Plan y la participación
en el mismo es ofrecida por la Compañía de forma enteramente discrecional; (iii)
la participación en el Plan es voluntaria; y (iv) la Compañía, así como su
Sociedad controlante, Subsidiaria o Filiales no son responsables por cualquier
disminución en el valor de las Acciones en relación a las Unidades de Acción
Restringida.
 
Finalmente, declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía por compensación, daño o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, así como a la Compañía, a su Sociedad controlante
o Subsidiaria con respecto a cualquier demanda que pudiera originarse en virtud
del Plan.
 
 
NETHERLANDS
 
There are no country-specific terms and conditions.
 

 
GESDMS/6558112.6
 
16

--------------------------------------------------------------------------------

 

 
PHILIPPINES
 
There are no country-specific terms and conditions.
 
 
ROMANIA
 
There are no country-specific terms and conditions.
 
 
SINGAPORE
 
Securities Law Legend.  The RSUs are being granted pursuant to the “Qualifying
Person” exemption” under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or registered as
a prospectus with the Monetary Authority of Singapore.  The Grantee should note
that the RSUs are subject to section 257 of the SFA, and the Grantee will not be
able to make (i) any subsequent sale of the Shares in Singapore or (ii) any
offer of such subsequent sale of the Shares subject to the RSUs in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).
 
 
SPAIN
 
Termination of Employment.  The RSUs provide a conditional right to Shares and
may be forfeited or affected by the Grantee’s termination of employment, as set
forth in the Agreement.  For avoidance of doubt, the Grantee’s rights, if any,
to the RSUs upon termination of employment shall be determined as set forth in
the Agreement, including, without limitation, where (i) the Grantee is deemed to
be constructively dismissed or unfairly dismissed without good cause; (ii) the
Grantee is dismissed for disciplinary or objective reasons or due to a
collective dismissal; (iii) the Grantee terminates employment due to a change of
work location, duties or any other employment or contractual condition (except
as otherwise expressly set forth in the Agreement); or (iv) the Grantee
terminates employment due to the Company’s or any of its Subsidiaries’
unilateral breach of contract.  Consequently, the termination of the Grantee’s
employment for any of the above reasons shall be governed by paragraphs 4 and
19(i) of the Agreement, unless otherwise determined by the Company, in its sole
discretion.
 
Labor Law Acknowledgment.  By accepting the RSUs, the Grantee acknowledges that
he or she understands and agrees to the terms and conditions applicable to
participation in the Plan and that he or she has received a copy of the Plan.
 
The Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or any Parent or Subsidiary of the Company throughout
the world.  The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any Parent or Subsidiary on an ongoing basis,
other than as expressly set forth in the Plan and the Agreement.  Consequently,
the Grantee understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Company or any Parent or Subsidiary) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  Furthermore, the Grantee understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the RSUs and the
underlying Shares is unknown and unpredictable.  In addition, the Grantee
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, the Grantee understands, acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then the RSUs shall be null and
void.
 
Securities Law Legend.  The RSUs and the Shares issued upon vesting are
considered a private placement outside of the scope of Spanish laws on public
offerings and issuances of securities.
 
 
 
17

--------------------------------------------------------------------------------

 
 
SWEDEN
 
There are no country-specific terms and conditions.
 
 
SWITZERLAND
 
There are no country-specific terms and conditions.
 
 
TAIWAN
 
There are no country-specific terms and conditions.
 
 
THAILAND
 
There are no country-specific terms and conditions.
 
 
UNITED KINGDOM
 
Tax Obligations.  The following provision supplements paragraph 9 (“Tax
Obligations”) of the Agreement:
 
If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the event giving rise to the Tax-Related Items or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related Items shall
constitute a loan owed by the Grantee to the Employer, effective as of the Due
Date.  The Grantee agrees that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue & Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in paragraph 9 of the
Agreement.
 
Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the Grantee shall not be eligible for a loan
from the Company to cover the Tax-Related Items.  In the event that the Grantee
is a director or executive officer and any such Tax-Related Items are not
collected from or paid by the Grantee by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to the Grantee on which
additional income tax and National Insurance contributions (“NICs”) will be
payable.  The Grantee understands that he or she will be responsible for
reporting any income tax and NICs (including the Employer NICs, as defined
below) due on this additional benefit directly to HMRC under the self-assessment
regime.
 
RSUs Payable in Shares Only.  Notwithstanding any discretion in the Plan, the
RSUs will be settled in Shares only.  The RSUs do not provide any right for the
Grantee to receive a cash payment.
 
 
 
18

--------------------------------------------------------------------------------

 
 
Joint Election for Transfer of Secondary Class 1 National Insurance
Contributions to the Grantee.  As a condition of vesting of the RSUs, the
Grantee agrees to accept any liability for secondary Class 1 national insurance
contributions, which may be payable by the Company or the Employer in connection
with the RSUs (“Employer NICs”).  To accomplish the foregoing, the Grantee
agrees to enter into an election between himself or herself and the Employer
(the “Election”), by printing, signing and returning the form approved for such
Election by HMRC and attached as Exhibit A to this Agreement to the Human
Resources Manager prior to vesting of the RSUs. The Grantee further agrees to
enter into any other consents or elections required to accomplish the transfer
of the Employer NICs to the Grantee, prior to vesting of the RSUs.  The Grantee
further agrees to enter into such other joint elections as may be required
between himself or herself and any successor to the Company and/or the
Employer.  If the Grantee does not enter into an Election prior to the vesting
of the RSUs, the Grantee will permanently forfeit the RSUs without any liability
to the Company and/or the Employer and any Shares that have been issued upon
vesting will be returned to the Company at no cost to the Company.
 
The Grantee further agrees that the Company and/or the Employer may collect the
Employer NICs by any of the means set forth in paragraph 9 of the Agreement, as
supplemented above.
 
*           *           *
 



 
 
 
19

--------------------------------------------------------------------------------

 

EXHIBIT A
 
MICROCHIP TECHNOLOGY INCORPORATED
 
2004 EQUITY INCENTIVE PLAN
 
(UK Employees)
 
 
Election To Transfer the Employer’s National Insurance Liability to the Employee
 
1.           Parties
 
This Election is between:
 
 
(A)
Employee Name (the “Employee”), who is eligible to receive Restricted Stock
Units granted by Microchip Technology Incorporated of 2355 Chandler Blvd.,
Chandler, Arizona 85224, United States (the “Company”) pursuant to the terms and
conditions of the 2004 Equity Incentive Plan (the "Plan"), and

 
 
(B)
Microchip Limited (registered number 2189500) with registered office at
Microchip House, 720 Wharfedale Road, Winnersh Triangle, Wokingham, Berkshire
RG41 5TP, United Kingdom (the “Employer”), which employs the Employee.

 
 
2.           Purpose of Election
 
2.1
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on:

 
 
(i)
the acquisition of securities pursuant to the Restricted Stock Units; and/or

 
 
(ii)
the assignment or release of the Restricted Stock Units in return for
consideration; and/or

 
 
(iii)
the receipt of any other benefit in money or money’s worth in connection with
the Restricted Stock Units,

 
(each, a “Taxable Event”) pursuant to section 4(4)(a) of the Social Security
Contributions and Benefits Act 1992.
 
2.2
This Election applies to all Restricted Stock Unit awards granted to the
Employee under the Plan on or after 23rd December 2005 up to the termination
date of the Plan.

 
 
3.           The Election
 
This joint election does not apply with respect to any liability arising as a
result of U.K. anti-avoidance legislation.  The Employee and the Employer
jointly elect that the entire liability of the Employer to pay the Employer’s
Liability on the Taxable Event is hereby transferred to the Employee.  The
Employee understands that by signing this Election he or she will become
personally liable for the Employer’s Liability covered by this Election.
 
 
 
20

--------------------------------------------------------------------------------

 
 
4.           Payment of the Employer’s Liability
 
4.1
The Employee hereby authorizes the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Taxable Event:

 
 
(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

 
 
(ii)
directly from the Employee by payment in cash or cleared funds; and/or

 
 
(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Restricted Stock
Units.

 
4.2
The Employer hereby reserves for itself and the Company the right to withhold
the transfer of any securities to the Employee until full payment of the
Employer’s Liability is received.

 
4.3
The Employer agrees to remit the Employer’s Liability to the HM Revenue and
Customs on behalf of the Employee within 14 days after the end of the UK tax
month during which the Taxable Event occurs.

 
 
5.           Duration of Election
 
5.1
The Employee and the Employer agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.

 
5.2
This Election will continue in effect until the earliest of the following:

 
 
(i)
the Employee and the Employer agree in writing that it should cease to have
effect;

 
 
(ii)
on the date the Employer serves written notice on the Employee terminating its
effect;

 
 
(iii)
on the date the HM Revenue and Customs withdraws approval of this Election; or

 
 
(iv)
after due payment of the Employer's Liability in respect of the entirety of the
Restricted Stock Units to which this Election relates, such that the Election
ceases to have effect in accordance with its terms.

 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
 
Signed by Employee Name
_________________________
 
The Employee
_________________________
 
Date
_________________________
 

 
 
Signed for and on behalf of MICROCHIP LIMITED
 
 
The Employer
________________________
 
Position
________________________
 
Date
________________________
 

 


 


 

                                                            
 
22

--------------------------------------------------------------------------------

 

 
Schedule of Employer Companies

 
 
The employing companies to which this Election relates are:

 
 
NAME
Microchip Limited
ADDRESS
Microchip House
720 Wharfedale Road
Winnersh Triangle
Wokingham
Berkshire
RG41 5TP
United Kingdom

 
 


 
 
23


--------------------------------------------------------------------------------


 